Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAIL ACTION
This office action is in response to an application filed 05/18/2021 in which claims 01-20 are pending ready for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a) the invention was known or used by others in this 	country, or patented or described in a printed publication in this or a foreign country, before the I	invention thereof by the applicant for a patent.


Claim(s) 01-04 and 08-20,  is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 6,218,200 B1).
As to claim 1, Chen discloses an overlay mark (150-2), comprising a first feature (136) extending in an X-direction, wherein the first feature is a first distance from a substrate (254); (See Col 4 Lines 64-67, Col 5 Lines 01-04; Figs. 6a-c)
Wherein the term “first feature” is met by the term “first layer” (136) deposited or grown on the substrate (254) consisting of patterns (256, 260) in an X-direction.
a second feature (138) extending in a Y-direction perpendicular to the X-direction, wherein the second feature is a second distance from the substrate (254), and the second distance is different from the first distance, wherein at least one of the first feature or the second feature comprises a conductive material; and (See Col 4 Lines 64-67, Col 5 Lines 05-11; Figs. 6a-c)
Wherein the term “second feature” is met by the term “second layer (138)” deposited or grown on the first layer (136) consisting of patterns (266, 270) in an Y-direction. Since the first layer is deposited or grown on the substrate (254), the second feature is at a different distance from the first distance. 
a third feature (140) extending in the X-direction and the Y-direction, wherein the third feature is a third distance from the substrate, and the third distance is different from the first distance and the second distance, and (See Col 5 Lines 11-19; Figs. 6a-c)
Wherein the third feature is a third layer (138) deposited or grown on the first layer (136) consisting of patterns (280, 282, 284, 286) in an X and Y-directions. Since the third layer is deposited or grown on the second layer (138), the third feature is at a different distance from the first and second distances. 
wherein the first distance, the second distance and the third distance from the substrate (254) are along a Z-direction perpendicular to both the X-direction and the Y-direction. (See Col 4 Lines 64-67, Col 5 Lines 01-19; Figs. 6a-c)
As to claim 2, Chen discloses the overlay mark (254), wherein the second distance is greater than the first distance. (See Col 4 Lines 64-67, Col 5 Lines 01-19; Figs. 6a-c)
As to claim 3, Chen discloses the overlay mark (254), wherein the third distance is greater than the second distance. (See Col 4 Lines 64-67, Col 5 Lines 01-19; Figs. 6a-c)
As to claim 4, Chen discloses the overlay mark (254), wherein, in a plan view, the first feature and the second feature surround the third feature. (See Col 4 Lines 64-67, Col 5 Lines 01-19; Figs. 6a-c)
As to claim 8, Chen discloses a method of forming an overlay mark (150-2), the method comprising: forming a first feature (136) comprising a plurality of first segments (256, 260) extending in a first direction a first distance from a substrate (254); (See Col 4 Lines 64-67, Col 5 Lines 01-04; Figs. 6a-c)
forming a second feature (138) comprising a plurality of second segments (266, 270) extending in a second direction, different from the first direction, a second distance from the substrate (254); and (See Col 4 Lines 64-67, Col 5 Lines 05-11; Figs. 6a-c)
forming a third feature (140) a third distance from the substrate (254), wherein forming the third feature comprises: (See Col 5 Lines 11-19; Figs. 6a-c)
forming a plurality of third segments (280, 282, 284, 286) extending along the first direction, wherein the plurality of third segments are offset from the plurality of first segments. (See Col 5 Lines 11-19; Figs. 6a-c)
As to claim 9, Chen discloses the method, wherein forming the plurality of third segments (280, 282, 284, 286) comprises forming the plurality of third segments offset from the plurality of first segments in the second direction. (See Col 5 Lines 11-19; Figs. 6a-c)
As to claim 10, Chen discloses the method, wherein forming the first plurality of segments (256, 260) comprises forming a first number of segments, and forming the plurality of third segments (280, 282, 284, 286) comprises forming the first number of segments. (See Col 4 Lines 64-67, Col 5 Lines 01-19; Figs. 6a-c)
As to claim 11, Chen discloses the method, wherein forming the second plurality of segments (266, 270) comprises forming the second plurality of segments offset from the first plurality of segments (256, 260) in the first direction. (See Col 4 Lines 64-67, Col 5 Lines 01-19; Figs. 6a-c)
As to claim 12, Chen discloses the method, wherein forming the third feature (140) comprises forming the third feature (280, 282, 284, 286) farther from the substrate (254) than the first feature (136). (See Col 4 Lines 64-67, Col 5 Lines 01-19; Figs. 6a-c)
As to claim 13, Chen discloses the method, wherein forming the third feature (140) comprises forming a plurality of fourth segments (284, 286) extending along the second direction. (See Col 5 Lines 01-19; Figs. 6a-c)
As to claim 14, Chen discloses the method, wherein forming the plurality of fourth segments (284, 286) comprises forming the plurality of fourth segments offset from the plurality of second features (138) in the first direction. (See Col 5 Lines 01-19; Figs. 6a-c)
As to claim 15, Chen discloses the method, wherein forming the plurality of fourth segments (284, 286) comprises forming the plurality of fourth segments the third distance from the substrate (254). (See Col 5 Lines 01-19; Figs. 6a-c)
As to claim 16, Chen discloses method of forming an overlay mark (150-2), the method comprising: forming a first feature (136) comprising a plurality of first segments (256, 260) extending in a first direction a first distance from a substrate (254); (See Col 4 Lines 64-67, Col 5 Lines 05-11; Figs. 6a-c)
forming a second feature (138) comprising a plurality of second segments (266, 270) extending in a second direction, different from the first direction, a second distance from the substrate (254); and forming a third feature (140) a third distance from the substrate, wherein forming the third feature comprises: (See Col 4 Lines 64-67, Col 5 Lines 05-11; Figs. 6a-c)
forming a plurality of third segments (280, 282, 284, 286) extending along the second direction, wherein the plurality of third segments are offset from the plurality of second segments and the plurality of first segments (256, 260). (See Col 5 Lines 11-19; Figs. 6a-c)
As to claim 17, Chen discloses the method, wherein forming the plurality of third segments (280, 282, 284, 286) comprises forming the plurality of third segments offset from the plurality of second segments in the first direction. (See Col 5 Lines 11-19; Figs. 6a-c)
As to claim 18, Chen discloses the method, wherein forming the plurality of third segments (280, 282, 284, 286) comprises forming the plurality of third segments offset from the plurality of first segments in the second direction. (See Col 5 Lines 11-19; Figs. 6a-c)
As to claim 19, Chen discloses the method, wherein forming the plurality of third segments (280, 282, 284, 286) comprises forming the plurality of third segments farther from the substrate (254) than the plurality of second segments (266, 270). (See Col 5 Lines 11-19; Figs. 6a-c)
As to claim 20, Chen discloses the method, wherein forming the plurality of second segments (266, 270) comprises forming a first number of segments (256, 260), and forming the plurality of third segments (280, 282, 284, 286) comprises forming the first number of segments. (See Col 5 Lines 11-19; Figs. 6a-c)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of Chen (US 2003/0174879 A1) recited as C2.
As to claims 5-7, Chen teaches the overlay mark of claim 1, in which these claims depends on.
Chen does not explicitly teach wherein a material of the first feature is different from a material of the second feature.
wherein at least one of the first feature or the second feature comprises an insulating material. (Claim 6)
wherein at least one of the first feature or the second feature comprises a conductive material. (Chen 7)
However, C2 does teach in an analogous art wherein a material of the first feature (42) is different from a material of the second feature (44). (See ¶0023 Lines 15-22; Figs. 3, 4).
wherein at least one of the first feature (42) or the second feature (44) comprises an insulating material. (See ¶0023 Lines 15-22; Figs. 3, 4).
wherein at least one of the first feature (42) or the second feature (44) comprises a conductive material. (See ¶0023 Lines 15-22; Figs. 3, 4).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the overlay mark of Chen wherein a material of the first feature is different from a material of the second feature, wherein at least one of the first feature or the second feature comprises an insulating material, and wherein at least one of the first feature or the second feature comprises a conductive material.
The advantage of this inclusion is for measuring multi-layer overlay alignment accuracy and a method for measuring the same is provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/           Examiner, Art Unit 2886                                                                                                                                                                                             



/TARIFUR R CHOWDHURY/           Supervisory Patent Examiner, Art Unit 2886